Citation Nr: 1533620	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and posttraumatic stress disorder (PTSD).  

In a May 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from October 9, 2009.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  On further review of the record, the Board notes that the Veteran submitted a statement in June 2012 purporting to be a "Notice of Disagreement and appeal notice to the [RO's] March 31, 2012 ruling."  The Veteran wrote that he was seeking a higher ruling and asked that the RO issue a Statement of the Case.  Although the Veteran did not specifically identify the disagreement as being with the decision assigning a disability rating for PTSD, and instead stated that the appealed ruling was dated March 31, 2012 as opposed to May 31, 2012, the Board concludes that the Veteran intended to raise an appeal with the May 2012 rating decision.  No rating decision was issued March 2012 and, at the time of the Veteran's June 2012 filing, PTSD was the only disability for which the RO had granted service connection and assigned a disability rating.  The appeal of this issue is dealt with in the remand section below.

A hearing was held on August 17, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board issued a decision in September 2014 granting service connection for left ear hearing loss, and in an October 2014 rating decision, the RO assigned a noncompensable disability rating effective December 14, 2009.  The Veteran submitted a Notice of Disagreement in February 2015, disagreeing with both the effective date and evaluation assigned, and the RO issued a statement of the case in July 2015.  As of this date, the Veteran has not perfected a substantive appeal which has then been certified to the Board.  As the time period in which the Veteran may submit a timely appeal has not yet run, the appeal may yet be returned to the Board at a later date should the Veteran take such action.  

The issue of entitlement to a disability evaluation in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in miliary service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Following remand by the Board, the Veteran was provided with VA examination in April 2015.  Audiometric results documented in the examination report show that the Veteran has a degree of hearing loss for the right ear which meets the requirements of a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  The Veteran also served as a cannoneer with an artillery unit during service and received an Army Commendation Medal for Heroism for his combat service in the Vietnam War.  As described in greater detail in the Board's September 2014 decision, the Board finds the Veteran to be a combat veteran whose assertions of acoustic trauma from combat are consistent with the time, place, and circumstances of such service, the Veteran is thus presumed to have sustained acoustic trauma in service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The remaining issue is whether the Veteran's current hearing loss is at least as likely the result of this conceded in-service noise exposure as it is the result of some other cause or factor.

The Veteran was provided with additional VA medical examination and opinion in April 2015.  The VA examiner noted a 10 decibel (dB) downward shift in hearing acuity documented between the Veteran's service audiograms at entrance and separation, but stated that a 10 dB threshold shift is not considered significant because, "10 dB is considered within test re-test reliability for a hearing test."  He acknowledged the Veteran's exposure to artillery, explosion and small arms noise in the Army and the Veteran's denial of civilian noise exposure of any kind following service as points in favor of the Veteran's claim, but stated that the absence of evidence of hearing loss at separation from service was against the claim.  The examiner concluded that it was less likely than not that the Veteran's right ear hearing loss could be attributed to his military noise exposure.

As noted previously, hearing within normal limits on audiometric testing at separation from service does not preclude a finding of entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the examiner laid out evidence both in favor and against the Veteran's contention that his current right ear hearing loss disability was etiologically related to his in-service acoustic trauma, without explaining the basis for giving greater weight to the evidence against the claim or describing what other cause or factor more likely resulted in the Veteran's hearing loss disability, the Board finds that the opinion provides an insufficient basis for a denial of service connection.

The Board could remand the case for another opinion on the matter.  However, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the likelihood of a connection between the Veteran's current right ear hearing loss disability and noise exposure in service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  Because a previous VA medical report from April 2010 includes an opinion that the Veteran's hearing loss is related to acoustic trauma, and because the Veteran is found to have incurred acoustic trauma in service and have credibly denied excessive noise exposure post-service, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely that the Veteran's right ear hearing loss is the result of noise exposure in service as it is the result of any other cause or factor including presbycusis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has right ear sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss "disability" for service connection purposes; the Veteran experienced excessive noise exposure during active duty; and, resolving reasonable doubt in favor of the Veteran, his current right ear hearing loss disability is as likely the result of in-service noise exposure as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for right ear hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether left ear hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

Service connection for right ear hearing loss is granted.
REMAND

Reason for Remand: To issue a Statement of the Case.

In a May 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective from October 9, 2009.  As noted in the introduction, the Board has found that a statement in June 2012 represents a Notice of Disagreement (NOD) filed with the May 2012 decision's assigned disability rating.  No Statement of the Case (SOC) has yet been issued for the appeal of this claim.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal seeking an initial evaluation in excess of 30 percent for PTSD has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, to potentially include providing a contemporaneous VA examination to assess the current severity and manifestations of the disability, readjudicate the claim for entitlement to an initial evaluation in excess of 30 percent for PTSD, and issue a Statement of the Case addressing the issues.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect this issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


